Per Curiam.
It appears that at tbe time tbe writs of reeordari and supersedeas were issued “to tbe end that tbe said action may be sent on for trial in tbe Superior Court of said County,” tbe defendants bad already perfected their appeals from tbe judgments rendered against them in tbe municipal court, and tbe said causes were then pending in tbe Superior Court of Guilford County for trial de novo. Hence, tbe judge concluded that tbe writs of reeordari and supersedeas bad been improvidently granted, and that no barm could come to tbe defendants from their revocation. Tbe. conclusion is supported by tbe record.
Affirmed.